              Case 20-03114 Document 38 Filed in TXSB on 05/29/20 Page 1 of 4




                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION

                                                        §   Chapter 11
    In re:                                              §
                                                        §   Case No. 19-35133 (MI)
    ALTA MESA RESOURCES, INC., et al.,                  §
                                                        §   (Jointly Administered)
                     Debtors. 1                         §
                                                        §
    MUSTANG GAS PRODUCTS, LLC,                          §
                       Plaintiff,                       §
    v.                                                  §   Adv. Proc. No. 20-03114
                                                        §
    OKLAHOMA ENERGY ACQUISITIONS,                       §
    LP, et al.                                          §
                      Defendants.                       §

                   DEFENDANT OKLAHOMA ENERGY ACQUISITIONS, LP’S
                    JOINDER IN DEFENDANT WELLS FARGO BANK, N.A.’S
                       MOTION TO DISMISS PLAINTIFF’S COMPLAINT
             Pursuant to the Court’s Order [Doc. No. 34] and the accompanying status report [Doc. No.

33], Defendant Oklahoma Energy Acquisitions, LP (“OEA”) joins in Defendant Wells Fargo

Bank, N.A.’s (“Wells Fargo”) Motion to Dismiss Plaintiff Mustang Gas Products, LLC’s

(“Mustang”) Complaint. [Doc. No. 31].

                                              ARGUMENT

             Mustang’s Complaint [Doc. No. 1] should be dismissed for the reasons Wells Fargo




1
  The Debtors in these chapter 11 cases and the last four digits of their federal tax identification
numbers are as follows: Alta Mesa Resources, Inc. (3840); Alta Mesa Holdings, LP (5150); Alta
Mesa Holdings GP, LLC (N/A); OEM GP, LLC (0958); Alta Mesa Finance Services Corp. (5673);
Alta Mesa Services, LP (7295); Oklahoma Energy Acquisitions, LP (3762); SRII Opco GP, LLC
(3729); SRII Opco, LP (5874); Kingfisher Midstream, LLC (1357); Kingfisher STACK Oil
Pipeline, LLC (8858); Oklahoma Produced Water Solutions, LLC (0256); and Cimarron Express
Pipeline, LLC (1545). The location of the Debtors’ corporate headquarters and service address is
15021 Katy Freeway, 4th Floor, Houston, Texas 77094.
                                                    1
         Case 20-03114 Document 38 Filed in TXSB on 05/29/20 Page 2 of 4




explains: First, after notice and opportunity to do so, Mustang elected not to challenge the OEA’s

binding admission in the Cash Collateral Order that the Prepetition Loan Parties hold first priority

liens on the Prepetition Collateral, subject only to Permitted Prior Liens (as those terms are defined

in the Cash Collateral Order, 2 Doc. No. 567). As Mustang’s purported interest is not alleged to be

a Permitted Prior Lien (or any other type of lien), Mustang was required to assert its supposed

interest through a timely challenge proceeding complying with the requirements of the Cash

Collateral Order. It did not.

       Mustang likewise did not object to OEA’s sale of its assets free and clear of Mustang’s

alleged Covenant Interests. The Sale Order is clear that OEA’s assets are being sold free and clear

of “any dedication under any gathering, . . . purchasing or similar agreement.” [Doc. No. 1013 at

¶ 11(i)]. Mustang failed to object, despite full and fair notice to do so. Its purported covenant

interests have therefore been extinguished following the Sale and confirmation of the Plan, Doc.

No. 1776. See In re Sherwin Alumina Co., LLC, 952 F.3d 229, 233-35 (5th Cir. 2020). When

Mustang chose not to assert its supposed non-monetary Covenant Interests in connection with

OEA’s asset sale, it did not by doing so convert those alleged Covenant Interests into a monetary

claim (let alone a first-priority one) on OEA’s sale proceeds.

                                          CONCLUSION

       OEA respectfully requests that the Court dismiss Mustang’s Complaint with prejudice.




2
 Unless otherwise indicated, capitalized terms have the meaning ascribed to them in the Cash
Collateral Order.
                                                2
       Case 20-03114 Document 38 Filed in TXSB on 05/29/20 Page 3 of 4




Dated: May 29, 2020                Respectfully Submitted,
                                   /s/ Matthew M. Madden
                                   Matthew M. Madden (pro hac vice)
                                   D.C. Bar No. 991139
                                   Lawrence S. Robbins (pro hac vice)
                                   D.C. Bar No. 420260

                                   ROBBINS, RUSSELL, ENGLERT, ORSECK,
                                   UNTEREINER & SAUBER LLP
                                   2000 K Street, N.W.
                                   Washington, DC 20006
                                   Telephone: (202) 775-4500
                                   Facsimile: (202) 775-4510
                                   mmadden@robbinsrussell.com
                                   lrobbins@robbinsrussell.com

                                   Special Litigation Counsel for the AMH Debtors




                                      3
        Case 20-03114 Document 38 Filed in TXSB on 05/29/20 Page 4 of 4



                                CERTIFICATE OF SERVICE


      I hereby certify that on May 29, 2020, a true and correct copy of this document was served
by electronic means as listed on the Court’s ECF noticing system.



                                            /s/ Matthew M. Madden
                                            Matthew M. Madden
